Citation Nr: 1537116	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-03 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder.

2.  Entitlement to service connection for a heart disorder, claimed as a heart murmur, including as secondary to hypertension.

3.  Entitlement to service connection for right hip, right knee and left wrist disorders, claimed as gout and rheumatoid arthritis, including as secondary to hypertension.

4.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.

5.  Entitlement to an extraschedular rating for hypertension, or based upon the combined effects of multiple service-connected disabilities.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran's claim of service connection for bipolar disorder has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Additionally, the Veteran testified at the hearing that he cannot work because of his service-connected disabilities.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is in order to obtain his service personnel records and additional medical records, and to provide him with VA examinations.  

Psychiatric Disorder

With regard to his psychiatric disorders, the Veteran has been diagnosed with bipolar disorder and schizophrenia/schizoaffective disorder.  See November 2014 VA Mental Health Record.  He testified at the May 2015 Board hearing that his psychiatric symptoms had their onset in service, after he was pushed down a flight of stairs by another service member.  See Hearing Tr. at 16-18, 23-25.  He testified that he began to experience symptoms of decreased concentration, difficulty speaking, paranoia and hearing voices while in service, and that his alcohol consumption increased.  See id. at 23-26.  He testified that his performance suffered as a result of these symptoms.  His service records show that he was evaluated for speech problems in service, and involved in at least two instances of driving while intoxicated.  Additionally, his mother submitted a statement supporting the Veteran's testimony, reporting that his personality changed after he had been pushed down the stairs.  See June 2015 Written Statement.  In light of this evidence, the Veteran should be afforded a VA examination to determine the nature, onset and etiology of his psychiatric disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the Veteran reported receiving treatment for his psychiatric disorders while he was incarcerated, and thus on remand, the AOJ should make attempts to obtain such records from the State of California Department of Corrections.  Additionally, the record shows that the Veteran in receipt of Social Security disability income benefits and as such, attempts should be made to obtain those documents as well.  See 38 C.F.R. § 3.159(c) (2015).  

Moreover, given the Veteran's testimony that the psychiatric symptoms he experienced during service negatively impacted the performance of his duties, evidence corroborating the Veteran's testimony may be found in his service personnel records, which would include his performance appraisals.  As such, attempts should also be made to obtain these documents.

Heart Condition and Hypertension

Additional VA examinations should also be provided in connection with the Veteran's hypertension and claimed heart disorder.  First, with regard to the Veteran's claimed heart murmur, the Board notes that he was found to have a benign heart murmur prior to his entrance into service in 1978.  See 1978 Entrance Examination Report.  The VA examinations of record do not address whether the Veteran's heart murmur pre-existed service, or was aggravated during service.  Thus, a new examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also notes that the Veteran has reportedly undergone testing and treatment at Nevada Heart & Vascular Center in connection with his heart condition.  On remand, attempts should be made to obtain records from this provider.

The Veteran testified that he has had hypertension for a number of years, and has been taking medication for hypertension consistently since approximately 1993.  He testified that he has had fainting spells since about 2010 or 2011, and has been told by his treating physician that these spells are related to his hypertension.  See Hearing Tr. at 7-8.  The VA examinations of record do not address this symptom, and whether it is related to his hypertension.  As such, a new VA examination is necessary to determine whether the Veteran's fainting symptom is related to his hypertension, and/or whether he has any other conditions related to his hypertension.  


Right hip, right knee and left wrist disorders

The Veteran also seeks service connection for disorders affecting his right hip, right knee and left wrist, originally claimed as rheumatoid arthritis and gout.  His VA medical records show that he has complained of pain in this left wrist and right knee during the appeal period.  The record shows that he had surgery on his right knee at Mountain View Hospital in November 2012.  The Veteran testified that during one of his fainting spells, caused by his hypertension, he fell and injured his right hip, right knee and left wrist.  See Hearing Tr. at 8.  In light of this testimony, the Veteran should be provided with a VA examination addressing the nature and etiology of these conditions.  Records concerning the Veteran's right knee disorder should be obtained from Mountain View Hospital.

Gastrointestinal Disorder

During the hearing, the Veteran testified that suffers gastrointestinal issues as a result of the medication that he takes in connection with his hypertension.  The Board remands the issue of entitlement to service connection for a gastrointestinal condition under both a direct and secondary basis, which must be developed and adjudicated as part of his TDIU claim.  See 38 U.S.C.A. § 5103A(g) (West 2014).

TDIU/Extraschedular Rating

Finally, as the issue of entitlement to a TDIU is inextricably intertwined with the remanded issues, a decision on that issue should be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Moreover, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for direct and secondary service connection for his gastrointestinal condition and entitlement to a TDIU rating.

2.  Obtain all outstanding VA medical records concerning the Veteran's treatment for his psychiatric disorders, hypertension, heart disorder, gastrointestinal disorder and his disorders of the right hip, right knee and left wrist.

3.  Obtain the Veteran's medical records from the following sources: (1) State of California Department of Corrections; (2) Mountain View Hospital; and (3) Nevada Heart & Vascular Center. 

4.  Ask the Veteran to identify any other provider who has treated him for his psychiatric disorders, hypertension, heart disorder, gastrointestinal disorder and/or his right hip, right knee and left wrist disorders.  After obtaining any necessary authorization or release, obtain records from the providers identified.  

5.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

6.  Make an attempt to secure the Veteran's service personnel records through official channels.

7.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his (1) in-service and/or post-service symptomatology related to his psychiatric condition, heart condition, gastrointestinal disorder and/or right hip, right knee and left wrist disorders; and/or (2) the nature and severity of his hypertension and related symptomatology, and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.  

8.  After associating any additional pertinent evidence with the claims folder, schedule the Veteran for VA examinations by the appropriate medical professionals to determine (1) the nature, extent, onset and etiology of any psychiatric disorder, heart disorder, gastrointestinal disorder, right hip disorder, right knee disorder and/or left wrist disorder found to be present; and (2) the nature and severity of his service-connected hypertension and any residual manifestations. The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner is asked to address the following:

Psychiatric Disorders

(a) Identify any psychiatric disorder found to be present using the DSM IV or DSM 5 criteria.  A diagnosis of schizophrenia or schizoaffective disorder should be ruled in or excluded.  

(b) For each psychiatric disorder diagnosed, the examiner should state whether it is at least as likely as not that the disorder had its onset in or is related to service or any injury or event that occurred during service (to include the Veteran's reported personal assault).  

Heart Disorder

(a) Identify any heart disorder found to be present.  If a heart murmur is found, the examiner should state the likelihood that any heart murmur found to be present existed prior to service.  If the examiner concludes that the heart murmur found to be present existed prior to service, the examiner should indicate the likelihood that the disability worsened during service.  

(b) If the examiner diagnoses the Veteran as having a heart disability (including a heart murmur) that did not pre-exist service, the examiner should opine as to whether it is at least as likely as not that the condition is related to or had its onset during service, or is caused or aggravated by the Veteran's service-connected hypertension or treatment for hypertension.  

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's reports concerning the onset of his symptoms.  

Right hip, right knee and left wrist disorders

Identify any right hip, right knee and/or left wrist disorder found to be present.  As to all such disorders, state whether it is at least as likely as not that the disorder is related to or had its onset during service, or is caused or aggravated by the Veteran's service-connected hypertension or treatment for hypertension.  

Gastrointestinal Disorder

Identify any gastrointestinal disorder found to be present.  As to all such disorders, state whether it is at least as likely as not that the disorder is related to or had its onset during service, or is caused or aggravated by the Veteran's service-connected hypertension or treatment for hypertension.  

Hypertension

(a) State whether, at any point since July 2009, the Veteran's diastolic pressure has been predominantly 110 or more.

(b) State whether the Veteran has any symptoms or disorders which have been caused or aggravated by his hypertension, to specifically include any dizziness or fainting.

(c) State the overall extent of the Veteran's functional impairment due to his hypertension and all related symptoms and disorders.

For all requested opinions, a complete rationale for any opinion expressed must be provided.  

The examiners are advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

If aggravation is present, the clinicians should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

If the examiners cannot provide an answer to the above questions without resort to speculation, the examiners are advised that they should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiners cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be accomplished before the claim is readjudicated.   

9.  After the above development has been completed, including any additional development deemed necessary (to include considering whether to refer this case to the Director, Compensation Service, for an extraschedular rating for the Veteran's hypertension as well as for a combined extraschedular rating in light of the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014)), readjudicate the remanded issues.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




